        Case 3:15-cr-00150-JO            Document 522         Filed 07/26/21       Page 1 of 2




DAVID T. MCDONALD
Sherlag De Muniz, ILP
OSB #862430
820 NW 12th Ave., #106
Portland, Oregon 97209
(503) 227-5200
david@sherlagdemuniz.com

Attorney for the Accused, Jason Venable

                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

    UNITED STATES OF AMERICA,

                                           Plaintiff,           NO.     3:15-cr-00150-JO-12

   v.                                                          ORDER GRANTING MOTION
                                                               TO REDUCE SENTENCE
   JASON VENABLE

                                          Accused.

JONES, United States District Court Judge:

                This matter is before the Court on the Mr. Venable's motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (document# 475) entered on September 10, 2020. Based on

the filings to date and the agreement of the parties, and after full consideration of the relevant factors

under 18 U.S.C. § 3553(a), the Court finds that extraordinary and compelling reasons warrant a

reduction of defendant's sentence to time served effective 72 hours after the issuance of this order, to

be followed by five years of supervised release. All of the terms and conditions of supervised release

set forth in the Judgment dated February 3, 2021 shall remain in full force and effect, with the added

condition that Mr. Venable will serve one year of home confinement subject to the conditions

contained in the amended judgment.

                In addition, as it is anticipated that the defendant will be released to the Washington

State Department of Corrections and then, once processed, released from the Washington State DOC,
        Case 3:15-cr-00150-JO          Document 522         Filed 07/26/21     Page 2 of 2




 he is required to report to the United States Probation Office in the Eastern District of Washington

in person within 48 hours of his release (excluding Saturday and Sunday) from Washington State DOC

and he is ordered to live at the address approved by the U.S. Probation Office for the District of

Oregon unless a change is allowed by his supervising Probation Officer or the Court.


               The Court concludes that the defendant's rdease pursuant to this order will not pose

a danger to any other person or the community, and that this sentence reduction is consistent with

any currently applicable U.S. Sentencing Commission policy statements. The Court therefore

GRANTS the Defendant' Motion to Reduce Sentence.

               IT IS HEREBY ORDERED that an amended judgtuent and commitment order

shall be prepared and entered forthwith in accordance with this decision.
                                 /,
               Dated this    ,_) 4, day of July, 2021.     ! ,~. ~

                                               Hon. Robert~Jones
                                               United States · istrict Judge
Submitted by:
David 1'. McDonald
David T. McDonald
Attorney for Jason Venable

Order Agreed To By:

sf Atq;p Potter
Amy Potter
Assistant U.S. Attorney
